Title: From George Washington to the Congregational Church of Midway, Georgia, 13 May 1791
From: Washington, George
To: Congregational Church of Midway, Georgia



Gentlemen,
[Savannah, c.13 May 1791]

I learn with gratitude proportioned to the occasion your attachment to my person, and the pleasure you express on my election to the Presidency of the United States.
Your sentiments on the happy influence of our equal government impress me with the most sensible satisfaction—they vindicate the great interests of humanity—they reflect honor on the liberal minds that entertain them—and they promise the continuance and improvement of that tranquillity, which is essential to the welfare of nations, and the happiness of men.
You over-rate my best exertions when you ascribe to them the blessings which our country so eminently enjoys. “From the gallantry and fortitude of her citizens, under the auspices of heaven, America has derived her independence—To their industry and the natural advantages of the country she is indebted for her prosperous situation—From their virtue she may expect long to share the protection of a free and equal government, which their wisdom has established, and which experience justifies, as admirably adapted to our social wants and individual felicity.”
Continue, my fellow-citizens, to cultivate the peace and harmony which now subsist between you, and your indian-neighbours—the happy consequence is immediate, the reflection, which arises on justice and benevolence, will be lastingly grateful. A knowledge of your happiness will lighten the cares of my station, and be among the most pleasing of ther rewards.

G. Washington.

